Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 14, 16, 17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dexling et al. US 2008/0168910 in view of Shoemaker et al. US 2007/0296364

Regarding claim 1, Dexling teach an apparatus, comprising: 
a servo motor (Fig. 1. Item 3); 
a mechanical linkage (Fig. 1, item 4) coupled to the servo motor and having a portion configured to travel along a linear axis responsive to rotation of the servo motor (Para.0026); and 
Dexling do not but Shoemaker teach a controller (Fig. 1, item 1) in communication with the servo motor and configured to drive the servo motor using variable torque and speed limit inputs, the variable torque input controlling torque generation by the servo motor and the variable speed limit input controlling a maximum rotational speed of the servo motor while being controlled by the variable torque input. (Para. 0036)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the claimed limitation to the device of Dexling  as per Shoemaker, the motivation is to control the high-speed servomotor to attain optimal closed loop performance and stability margins across the operational range and to enhance torque loop response time, to minimize current ripple, and to improve torque output for a given motor size.

Regarding claim 2, Shoemaker teach the apparatus of claim 1, wherein the controller is configured to drive the servo motor to emulate a response of a linear hydraulic motor. (Para. 0036)

Regarding claim 3, Dexling teach the apparatus of claim 2, wherein the controller is configured to drive the servo motor to emulate the response of a linear hydraulic motor by generating torque and speed limit signals that in an absence of a sufficient opposing force causes a controlled linear travel of the mechanical linkage and that in the presence of the sufficient opposing force causes an application of a controlled linear force. (Para. 0007, 0022)

Regarding claim 4, Shoemaker teach the apparatus of claim 1, wherein the controller is configured to drive the servo motor to provide speed-constrained torque generation by the servo motor (Para. 0036).

Regarding claim 5, Shoemaker teach the apparatus of claim 1, wherein the controller is configured to vary the variable torque and speed limit inputs in response to a variable input. (Para. 0024, See Fig. 2)

Regarding claim 6, Dexling teach the apparatus of claim 5, wherein the variable input comprises an automated program or a variable user control. (Para. 0008)

Regarding claim 7, Shoemaker teach the apparatus of claim 5, wherein the controller is configured to generate the speed limit input based at least in part on a fixed or variable ratio with the variable torque input. (Para. 0039-0041…The normal processing sequence is:…Para. 0050)

Regarding claim 8, Dexling teach the apparatus of claim 7, wherein the controller is configured to adjust the speed limit input based upon an external input. (See the abstract)

Regarding claim 9, Shoemaker teach the apparatus of claim 5, wherein the controller is configured to operate the servo motor in a torque mode and vary the speed limit input while the servo motor is operating in the torque mode based at least in part on the variable input. (Para. 0036)

Regarding claim 10, Dexling teach the apparatus of claim 5, wherein the variable input comprises a joystick (Fig. 1, item 12) that is actuatable along a first axis and actuation thereof corresponds to an angle of actuation (Para. 0009), and 
Dexling do not but Shoemaker teach wherein the controller is configured to generate a first control signal that corresponds to a rotational torque to be generated by the servo motor and a second control signal that corresponds to a rotational speed limit of the servo motor based at least in part on the angle of actuation of the joystick (Para. 0036).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the claimed limitation to the device of Dexling  as per Shoemaker, the motivation is to control the high-speed servomotor to attain optimal closed loop performance and stability margins across the operational range and to enhance torque loop response time, to minimize current ripple, and to improve torque output for a given motor size.

Regarding claim 13, Dexling teach the apparatus of claim 1, further comprising a press member coupled to the mechanical linkage for linear movement between first and second positions, wherein the controller is configured to drive the servo motor to move the press member between the first and second positions, and to apply a linear force to a workpiece interposed between the first and second positions. (Para. 0009)

Regarding claim 14, Dexling the apparatus of claim 13, wherein the controller is configured to substantially seamlessly transition between moving the press member and applying the linear force. (Para. 0022)

Regarding claim 16, Dexling teach an apparatus for use in controlling an electric motor (item 3) coupled to a mechanical linkage (item 4) having a portion configured to travel along a linear axis responsive to rotation of the electric motor (Para. 0027), the apparatus comprising: 
at least one processor (item 14); 
a memory (item 15); and 
program code stored on the memory and configured to be executed by the at least one processor to cause the at least one processor to receive user input data (Para. 0030…the data can be transmitted to an output module 33 which processes the data for the actual control of the servomotor 3, that is, which converts them to desired current and/or voltage values or, respectively desired position values.), and 
process the user input data to generate and communicate to the electric motor one or more control signals for speed-constrained torque generation by the electric motor. (Para. 0027, Para. 0030…the data can be transmitted to an output module 33 which processes the data for the actual control of the servomotor 3, that is, which converts them to desired current and/or voltage values or, respectively desired position values.) In the alternative, Shoemaker 0019, 0055, 0104 See Fig. 2

Regarding claim 17, Dexling teach a method for controlling an electric motor coupled to a mechanical linkage having a portion configured to travel along a linear axis responsive to rotation of the electric motor, comprising: 
receiving user input data at a controller (Para. 0030…the data can be transmitted to an output module 33 which processes the data for the actual control of the servomotor 3); and 
processing, with the controller (item 8), the user input data to generate one or more control signals for the electric motor corresponding to speed-limited torque generation of the electric motor to control movement of the portion of the mechanical linkage along the linear axis and to apply a linear force along the linear axis. (Para. 0027, Para. 0030…the data can be transmitted to an output module 33 which processes the data for the actual control of the servomotor 3, that is, which converts them to desired current and/or voltage values or, respectively desired position values.) In the alternative, Shoemaker 0019, 0055, 0104 See Fig. 2

Regarding claim 19, Dexling teach the method of claim 17, wherein the user input data is processed to generate the one or more control signals such that the electric motor emulates a response of a linear hydraulic motor. (Para. 0030…the data can be transmitted to an output module 33 which processes the data for the actual control of the servomotor 3)

Regarding claim 20, Shoemaker teach the method of claim 17, wherein processing the user input data to generate the one or more control signals for the electric motor comprises: generating a first control signal that causes the electric motor to increase the torque generation of the electric motor. (Para. 0036)

Regarding claim 21, Dexling teach the method of claim 17, wherein the one or more control signals are a first set of control signals, the method further comprising: generating a second set of one or more control signals for the electric motor that correspond to a position of the electric motor. (Para. 0027, Para. 0030…the data can be transmitted to an output module 33 which processes the data for the actual control of the servomotor 3, that is, which converts them to desired current and/or voltage values or, respectively desired position values.)

Regarding claim 22, Dexling teach the method of claim 21, further comprising: monitoring, with the controller, the electric motor to detect position feedback (Para. 0024); and responsive to detecting position feedback, generating a particular control signal corresponding to a position fault. (Para. 0023…The processing unit 14 may be connected to a sensor 16 which monitors the angular position of the servomotor 13 or also the position of the plunger 5. If necessary, also the processing unit 14 may be connected, via a transmission line which is not shown, to a guide angle generator which generates a synthetic guide angle.)

Regarding claim 23, Shoemaker teach the method of claim 21, further comprising: determining whether to switch to a torque control setting for the electric motor, wherein the first set of one or more control signals is generated responsive to determining to switch to the torque control setting for the electric motor. (Para. 0039-0041 See Fig. item 102)

Regarding claim 24, Dexling teach the method of claim 17, wherein the user input data is received at the controller from a user interface device, and wherein the user interface device is a joystick. (Para. 0023)

Regarding claim 25, Dexling teach a method for controlling an electric motor comprising: 
receiving user input data at a controller (Para. 0030…the data can be transmitted to an output module 33 which processes the data for the actual control of the servomotor 3); 
processing the user input data to generate processed input data; and 
generating, with the controller, one or more control signals based at least in part on the processed input for the electric motor that correspond to a torque generation of the electric motor and a rotation speed limit of the electric motor. (Para. 0027, Para. 0030…the data can be transmitted to an output module 33 which processes the data for the actual control of the servomotor 3, that is, which converts them to desired current and/or voltage values or, respectively desired position values.)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dexling et al. US 2008/0168910 in view of Shoemaker et al. US 2007/0296364 and further in view of Schuler et al. US 2002/0072814 

Regarding claim 11, Dexling and Shoemaker teach the apparatus of claim 10, but they do not teach wherein the rotational torque to be generated by the servo motor and the rotational speed limit of the servo motor increase as the angle of actuation of the joystick increases.
However, Schuler teach wherein the rotational torque to be generated by the servo motor (item 403) and the rotational speed limit of the servo motor increase as the angle of actuation of the joystick (item 406) increases. (Para 0050…The linear motion of the joystick…rotates in a limited manner… The torque controller 402 contains at least one profile table that determines the current provided to the first servo motor 403 and ultimately determines the particular responsiveness of joystick 406 as it is actuated in directions A-B.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the claimed limitation to the device of Dexling and Shoemaker as per Schuler, the motivation is to provides tactile feedback to an input device user that aids in performing operations and to improve torque output for a given motor size.

Regarding claim 12, Schuler teach the apparatus of claim 10, wherein the joystick (item 406) is actuatable in first and second directions from an intermediate point along the first axis (Para. 0027, See axis direction AB and CD), wherein the controller (item 402) is configured to rotate the servo motor (item 403/410) in a first direction of rotation when the joystick is actuated in the first direction from the intermediate point and to rotate the servo motor in a second direction of rotation in a second linear direction when the joystick is actuated in the second direction from the intermediate point. (Para. 0050-0051)

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dexling et al. US 2008/0168910 in view of Shoemaker et al. US 2007/0296364 and further in view of Culp US 5,543,695

Regarding claim 15, Dexling and Shoemake tech the apparatus of claim 1, But they do not teach wherein the controller is further configured to monitor output torque of the servo motor and to selectively reduce the variable torque input when the output torque exceeds a continuous torque limit for the servo motor for a predetermined time associated with a peak torque limit for the servo motor to avoid generation of a torque fault by the servo motor. 
However, Culp teach wherein the controller is further configured to monitor output torque of the servo motor and to selectively reduce the variable torque input when the output torque exceeds a continuous torque limit for the servo motor for a predetermined time associated with a peak torque limit for the servo motor to avoid generation of a torque fault by the servo motor. (Col. 7, Ln 57 to Col. 8, Ln 1-10)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the claimed limitation to the device of Dexling and Shoemaker as per Culp, the motivation is to avoid breakage of the drive train components.

Regarding claim 18, Culp teach the method of claim 17, further comprising: monitoring the torque generation of the electric motor to detect when the electric motor reaches a torque limit; and in response to detecting that the electric motor reached a torque limit, generating a control signal corresponding to a torque fault. (Col. 7, Ln 57 to Col. 8, Ln 1-10)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dexling et al. US 2008/0168910 in view of Gusakov US 5,451,852 

Regarding claim 26, Dexling teach the method of claim 25, but do not teach wherein processing the user input data comprises smoothing the user input data by averaging position values of the user input data over a defined buffer range to generate the processed input data.
	However, Gusakov teach wherein processing the user input data (Fig. 6, item 114, 116) comprises smoothing the user input data by averaging position values of the user input data over a defined buffer range to generate the processed input data. (Col. 7, Ln 41-57)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the claimed limitation to the device of Dexling as per Gusakov, the motivation is to selectively filtering out unwanted portions of the output signals 114, 116, such as noise, ripple, oscillations and vibrations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846